Citation Nr: 0029436	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  97-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a shell fragment wound of the neck, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a service-
connected scar of the left lateral chest wall, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and C.G.



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.  

This appeal arises from a June 1996 rating decision of the 
Newark, New Jersey, regional office (RO) which denied 
increased evaluations for the veteran's service-connected 
residuals of a shell fragment wound of the neck and scar of 
the left lateral chest wall, each evaluated as 10 percent 
disabling.  The notice of disagreement was received in July 
1996.  The statement of the case was issued in January 1997.  
The veteran's substantive appeal was received in March 1997.

In July 2000, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman of the Board of Veterans' Appeals (Board) to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 2000).  At the time of this hearing, the veteran raised 
the issue of service connection for degenerative disc disease 
of the cervical spine secondary to a shell fragment wound of 
the neck.  He said his doctors had told him there was a clear 
etiological relationship.  The RO has not had the opportunity 
to address this contention.  The issue of veteran's 
entitlement to service connection for degenerative disc 
disease of the cervical spine secondary to a shell fragment 
wound of the neck is not inextricably intertwined with the 
current appeal, and it is referred to the RO for the 
appropriate action.





FINDINGS OF FACT

1.  There is no indication that the residuals of the shell 
fragment wound of the veteran's neck have caused limitation 
of function of the muscle or joint; however, the shell 
fragment wound on the veteran's neck has resulted in a tender 
scar.

2.  The residuals of the veteran's pneumothorax have resulted 
in a tender scar.  There are no signs of repeated ulceration 
or functional impairment associated with the scar.  There is 
also no evidence that the pneumothorax has caused any type of 
respiratory impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
the service-connected residuals of a shell fragment wound of 
the neck have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321 and Part 4, 
including §§ 4.1, 4.2, 4.10, 4.56, 4.73, Diagnostic Code 5322 
(prior and subsequent to July 3, 1997).

2.  A separate 10 percent disability evaluation for a scar of 
the neck is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321 and Part 4, including 
§§ 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2000).

3.  The schedular criteria for an increased evaluation for a 
service-connected scar of the left lateral chest wall (also 
described as a wound of the pleural cavity) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
3.321 and Part 4, including §§ 4.1, 4.2, 4.10, 4.97, 4.118, 
including Diagnostic Codes 6814 (prior to October 7, 1996), 
6843 (subsequent to October 7, 1996), 7803, 7804, 7805 
(2000). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A Clinical Record Cover Sheet reflects that the veteran 
sustained an open shell fragment wound of the chest in June 
1968 in Vietnam.  This was apparently from a landmine 
explosion.  There was no nerve or artery involvement.  The 
veteran also had a traumatic pneumothorax secondary to his 
chest wound injury.  The clinical records pertaining to the 
treatment of those injuries are not available.  At the time 
of his discharge, the veteran was noted to have two-inch scar 
on his neck and a three-inch scar on his left side.

As part of a claim for service connection, the veteran was 
afforded a VA surgical examination in March 1969.  There was 
a scar measuring one-and-a-quarter inches by a quarter-of-an-
inch on the left lateral chest wall.  The scar was 
asymptomatic, with mild keloid formation.  There was another 
scar measuring one-and-a-half inches by a quarter-of-an-inch 
on the dorsal neck.  This scar was also asymptomatic with 
mild keloid formation.  The veteran's lungs were normal to 
auscultation and percussion.  A chest X-ray revealed the 
trachea to be in mid-line.  The pulmonary field was well 
illuminated.  A small triangular metallic foreign body was 
seen above the inner portion of the left clavicle.  

Service connection for the residuals of a neck wound and scar 
of the left lateral chest wall was granted in June 1969.  A 
10 percent disability evaluation was assigned to each 
disability.

In April 1996, the veteran filed a claim for an increased 
evaluation of his service-connected neck injury and scars.  
He reported receiving treatment through the Brick VA 
Outpatient Center (VAOC).



A March 1996 treatment note from the Brick VAOC shows that 
the veteran was evaluated for complaints of episodic pain of 
the left lateral chest wall.  He gave a history of a shrapnel 
wound to that area.  There was a well-healed scar on the left 
lateral chest wall.  There was no tenderness of the chest 
wall.  

The veteran was afforded a VA muscles examination in May 
1996.  He reported that he was hit on the posterior aspect of 
his neck with a piece of shrapnel that was traversing 
downward.  He said the shrapnel entered the neck and 
traversed the left chest.  He stated he was unaware of any 
broken bones at the time of the original injury.  The veteran 
indicated the shrapnel remained in place.  He also reported 
having a chest tube put in his left chest because of a 
pneumothorax and evidently some hemothorax.  He complained of 
occasional discomfort in the neck.  He stated he worked as a 
welder, and had been doing so since his service discharge.  

On physical examination, there was an approximately 3-
centimeter horizontal scar in the region of the first 
thoracic vertebra.  The veteran also had a scar measuring 2.5 
centimeters in the left anterior axillary line or mid 
axillary line in the region of the tenth thoracic vertebra, 
from the chest tube that had been placed in that area.  The 
veteran stated both scars were slightly painful to touch.  
There was no direct spinous process tenderness.  Extension of 
the neck was to 60 degrees.  Lateral rotation to was to 80 
degrees.  Lateral tilt was to 30 degrees.  The veteran was 
almost able to touch his chin to his chest.  There was almost 
no crepitus on carrying the neck through the full range of 
motion.  Reflexes of the biceps, triceps, and brachioradialis 
were plus three.  Sensation of the upper extremities was 
intact.  The veteran had no pain on axial loading of the head 
or cervical spine.  The diagnosis was shrapnel wound to the 
neck with no compromise of the cervical spine in terms of 
function.

By a rating action dated in June 1996, the 10 percent 
disability evaluations assigned to the veteran's service-
connected shell fragment wound of the neck and scar of the 
chest wall were continued.  The RO found that the symptoms of 
the veteran's injuries were no more than slight.  


The veteran was afforded a VA personal hearing before the RO 
in April 1997.  He testified that he experienced a constant 
pinching sensation at the site where the shrapnel had entered 
his neck.  He said the pinching occurred when he moved his 
head from side to side.  He stated he also experienced pain 
in the area where a tube had been inserted into his chest.  
He recalled being told by a medic that the numbness in the 
chest area would never go away.  In fact, the veteran 
contended that the whole rib cage area was affected by a 
general feeling of numbness.  He stated that this condition 
did not affect his functional ability, including breathing 
and lifting.  However, he described a "grabbing" sensation 
in both the neck and chest areas.  He also described the 
sensation as a "cramping" of the muscles.  The veteran 
testified that he had not sought post-service medical 
treatment for this problem.  He reported that recent X-rays 
had revealed the presence of a retained foreign body 
(shrapnel) in the area of his upper back.  In this regard, he 
said his in-service wounds included sustaining a shrapnel 
wound to that area.

Medical records from the Brick VAOC dated from March 1996 to 
December 1996 were associated with the claims folder.  Those 
records reflect that the veteran received evaluations and 
treatment for, but not limited to, a basal cell carcinoma and 
complaints of chest pain.  Of note, the veteran was seen in 
June 1996 for complaints of chronic pain and numbness of the 
left lateral back.  Pain could be evoked by movement.  The 
assessment was "rule out" pleuritic pain status post 
fibrous changes secondary to chest tube placement.  A chest 
X-ray was noted to have shown shrapnel at the left upper 
lobe.  

In October 1997, the veteran was afforded a VA scars 
examination.  He reported suffering shrapnel wounds of the 
neck, left shoulder, chest, and abdomen.  He said the 
shrapnel had penetrated his lung, and that he experienced 
residual pain of the left thorax with certain movements.  He 
stated the pain would stop him from engaging in certain 
activities and would wake him up at night.  There was a 5-by-
0.5-centimeter linear hypo-pigmented scar of the lower 
posterior neck.  There was also a 5-by-0.5-centimeter linear 
hypo-pigmented scar of the left thorax.  Neither scar was 
painful to touch.  However, the area anterior to the scar of 
the left thorax was numb to the touch.

The veteran was also afforded a VA orthopedic examination in 
October 1997.  Since having a chest tube placed on the left 
side of his chest, he stated that he had differences in 
sensation along his left flank and abdomen wall.  He 
described this as a numbness.  He denied any weakness or 
pain.  He also denied nausea, vomiting, change of bowel 
habits, gastrointestinal bleeding, constipation, diarrhea, or 
abdominal pain.  The veteran stated that movement of his 
flank would cause a feeling as if something were getting 
"stuck".  His chest was symmetric.  There was a 4.5-
centimeter-in-diameter well-healed scar along his left flank.  
The scar was nontender to palpation.  On the anterior wall of 
the right neck, there was a well-healed 18-centimeter scar 
approximately midclavicular.  On the nape of the neck, there 
was a horizontal depressed, well-healed 5-centimeter scar.  
No tenderness on palpation was noted.  The veteran's lungs 
were clear to auscultation and percussion.  

An examination of the musculoskeletal system revealed no 
bone, joint, or muscle tenderness.  Range of motion of the 
cervical spine was 45 degrees of flexion and 45 degrees of 
lateral rotation.  Muscle strength was 5/5 in both upper and 
lower extremities.  There was no muscle atrophy.  Sensation 
was intact to light touch, pinprick, and temperature stimuli, 
except over the left flank adjacent to the scar.  Upon X-
rays, a retained foreign body was seen over the lower pole of 
the left kidney, with shrapnel at the left upper lobe, and 
degenerative disc disease of the cervical spine, most severe 
at C5-C6.  The diagnoses were old injury to posterior neck 
without residual, and status post shrapnel injury of the left 
chest wall and flank with minor residual dysesthesia.

In November 1997, the RO denied increased evaluations of the 
veteran's service-connected shell fragment wound of the neck 
and wound of the pleural cavity.  The RO found that the 
evidence of record failed to support higher disability 
ratings.


By a rating action dated in March 1999, the RO granted a 10 
percent disability rating for a retained foreign body of the 
left flank, effective from April 1997.  The RO stated the 
effective date represented the date on which the veteran 
raised the service connection issue.  Notice of that decision 
was mailed to the veteran in March 1999.

The veteran was afforded another VA scars examination in 
April 1999.  He said he had multiple shell fragment wounds.  
He said he had a scar on his upper mid back as a result of 
shrapnel.  He stated the scar was numb to the touch.  He also 
indicated that he had a scar on his left lateral trunk 
secondary to insertion of a chest tube.  He described this 
scar as being painful and tender.  He also claimed the full 
left lateral torso was numb.  There was a 4-by-0.5-centimeter 
horizontal linear scar on the mid-upper back.  There was a 4-
by-0.5-centimeter linear surgical scar on the left lateral 
trunk.  The scar was tender to touch.  The diagnosis was 
multiple scars secondary to shrapnel injury.

In September 1999, the veteran was afforded a VA orthopedic 
examination.  He complained of a tingling sensation in the 
left hemothorax.  There was no muscular atrophy of the 
supraspinatus or deltoid.  However, mild atrophy of the 
infraspinatus was apparent.  There was 1.5-inch horizontal 
scar at the first thoracic vertebra in the midline.  The scar 
was neither tender nor swollen.  There was no evidence of a 
Tinel's sign.  The veteran's thoracic tube scar was in the 
left mid-axillary line.  The scar was 1 inch in length and in 
the approximate area of the ninth rib.  The lungs were clear 
to auscultation and percussion.  There was normal sensation 
in the area, but pressure gave the veteran the feeling as if 
the underlying rib cage had a "tingling type of sensation."  
The neurological examination was within normal limits.  A 
chest X-ray revealed a small piece of metallic shrapnel 
overlying the left lung apex.

A November 1997 report of X-ray studies, performed in October 
of that year, was received in February 2000.  The examiner 
stated that abnormalities had been identified.  Specifically, 
the veteran was noted to have shrapnel in the upper lobe of 
the left lung, a metallic foreign body overlying the lower 
pole of the left kidney, and degenerative disc disease of the 
cervical spine, most severe at C5-6.

In February 2000, the RO denied increased evaluations for a 
shell fragment wound of the neck and a scar of the left 
lateral chest wall.  The RO stated the criteria to support 
higher evaluations had been established.  It was also noted 
that the criteria for evaluating muscle injuries had been 
revised in July 1997.  The RO indicated the veteran's claim 
for an increased rating for a shell fragment wound of the 
neck had been considered under both the new and old rating 
criteria.  A supplemental statement of the case (SSOC) was 
mailed to the veteran that same month.  The SSOC included 
discussion of the new criteria for rating the residuals of 
muscle injuries.

In July 2000, the veteran was afforded a personal hearing, 
before the undersigned, at the RO.  He contended that the 
scar on his neck was tender to the touch.  He said he would 
also experience a pinching sensation whenever he moved his 
head in a certain way.  His accompanying witness, C.G., 
remarked that the veteran used a TENS machine when his neck 
pain became exceptionally bad.  The veteran stated he did not 
experience a decreased range of motion of the neck, but that 
the "pulling" sensation made him aware of his neck 
movement.  He maintained that the degenerative disc disease 
of his cervical spine was the result of his neck wound.  With 
the exception of using the TENS unit, he denied any other 
treatment.  The veteran stated the left side of his torso had 
been numb since having a chest tube placed in his chest.  He 
indicated that he also experienced snapping or grabbing in 
his chest area about once a month.  He testified that he did 
not suffer from any pulmonary problems as a result of his 
chest wound.  He said his problems were completely 
musculoskeletal.  He stated he did not believe that either 
condition had adversely impacted his employability.

II.  Analysis

The veteran has asserted that his service-connected shell 
fragment wound of the neck and scar of the left lateral chest 
wall are more severe than previously evaluated.  The Board is 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§ 5107(a).  In this regard, we recognize that several items 
of pending legislation contain amendments to section 5107; in 
this case, we find that the RO's development action has 
generated sufficient evidence to satisfy the obligations 
embodied in all those provisions.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
Whatever system of the body is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory, and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

I.  Shell Fragment Wound of the Neck

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where a pertinent law or regulation changes after 
a claim has been filed or reopened but before the 
administrative and/or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Fischer v. West, 11 Vet.App. 121, 
123 (1998), quoting Karnas v. Derwinski, 1 Vet.App. 308, 312-
313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).

During the pendency of the veteran's claims, VA issued new 
regulations for evaluating disability due to muscle injuries, 
effective July 3, 1997.  62 Fed. Reg. 30,235-240 (1997).  The 
RO has, and the Board will, herein, consider the criteria 
most favorable to the veteran in rating his claims.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like. 38 C.F.R. § 4.40 (2000).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2000).

The conception of disability of a muscle or muscle group is 
based on the ability of the muscle to perform its full work 
and not solely on its ability to move a joint.  A muscle 
which can barely move its bony lever but which has no 
substantial excess of power or endurance to enable it to 
perform work by that movement is in effect a useless muscle 
for occupational efficiency.  Tests for ability to move 
adjacent joints are useless for estimation of the disability 
in cases of muscle injuries unless all the movements are 
required to be made against varying resistance (for example, 
with gravity, against gravity, against moderate resistance, 
against strong resistance) and compared with the sound side.  
Comparative tests of endurance and of coordination are also 
needed.  Muscle injuries alone do not necessarily limit the 
movements of adjacent joints and these movements may be 
freely carried out by very weak muscles, or even by gravity 
alone without muscular participation as in extension of the 
elbow and in dropping the arm to the side.  38 C.F.R. § 4.51 
(1997).

The factors used for consideration in the rating of muscle 
injuries, particularly as they relate to residuals of gunshot 
and shell fragment wounds, are set forth in 
38 C.F.R. § 4.56, which, as noted above, was amended in 1997.

Concerning factors to be considered in evaluating residuals 
of healed wounds involving muscle groups, in effect prior to 
July 1997, the type of injury envisioned by the regulations 
as causing "slight" (insignificant) disability of muscles 
was a simple wound of muscle without debridement, infection, 
or effects of laceration.  The history and complaint included 
service department records of a wound of slight severity or 
relatively brief treatment and return to duty; healing with 
good functional results; and no consistent complaint of 
cardinal symptoms of muscle injury or painful residuals.  
Cardinal or principal symptoms included weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement.  
Objective findings of slight disability included minimum 
scar; slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus; no significant impairment of 
function and no retained metallic fragments. 38 C.F.R. § 
4.56(a) (1997).

Under the old version, 38 C.F.R. § 4.56 provided that 
moderate disability of a muscle would be characterized by a 
through and through or deep penetrating wound of relatively 
short track, by a single bullet or a small shell or shrapnel 
fragment.  There would be an absence of the explosive effect 
of a high velocity missile, and of residuals of debridement 
or of prolonged infection.  The service medical records would 
show a record of hospitalization in service for treatment of 
the wound.  In addition, there would be records following 
service of consistent complaints of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by the injured muscles.  Objectively, 
the medical evidence would show a moderate injury to a muscle 
group manifested by an entrance and (if present) exit scar, 
linear or relatively small and so situated as to indicate a 
relatively short track of the missile through tissue; signs 
of moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and definite weakness on 
comparative tests.  38 C.F.R. § 4.56(b) (1997).

Also under the old version of 38 C.F.R. § 4.56, moderately 
severe disability of a muscle would be characterized by a 
through-and-through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by an entrance and 
(if present) exit scar relatively large and so situated as to 
indicate a track of the missile through important muscle 
groups.  Further, there would be indications, on palpation, 
of moderate loss of deep muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance of muscle groups 
involved would give positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c) (1997).

In addition, the old version of 38 C.F.R. § 4.56 provided 
that severe disability of a muscles would be characterized by 
a through-and-through or deep penetrating wound due to a high 
velocity missile or large or multiple low velocity missiles, 
or the explosive effect of high velocity missile, or a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding, and cicatrization.  The service 
medical records would show a record of hospitalization for a 
prolonged period in service for treatment of the wound of 
severe grade.  In addition, there would be records following 
service of consistent complaints of cardinal symptoms of 
muscle wounds.  There might also be evidence of 
unemployability because of an inability to keep up with the 
work requirements.  Objectively, the medical evidence would 
show a severe injury to a muscle group manifested by 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups by the 
track of the missile.  X-rays might show minute, multiple, 
scattered foreign bodies, indicating the spread of 
intermuscular trauma and the explosive effects of the 
missile.  Palpation would reveal moderate or extensive loss 
of deep fasciae or muscle substance, with soft or flabby 
muscles in the wound area.  Tests of strength, endurance 
compared with the sound side, or coordinated movements would 
show positive evidence of severe impairment of function.  
Reaction of degeneration would not be present in electrical 
tests, but a diminished excitability to faradic current, 
compared with the sound side, may be present.  Visible or 
measured atrophy may be present, with adaptive contractions 
or the opposing groups of muscles, if present, indicating 
severity.  Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebra, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone is normally protected by muscle, indicates the 
severe type of muscle damage.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds to the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1997).

Under the new version of the rating criteria, the 
introductory portion of 38 C.F.R. 
§ 4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and (d) under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe.

The Board notes that the remainder of the new version of 38 
C.F.R. § 4.56 is otherwise basically the same as the old 
version, in its description of the relative severity of 
muscle disabilities.  Also, the current provisions of 38 
C.F.R. § 4.56(a) and (b) were formerly contained in 38 C.F.R. 
§ 4.72, as in effect prior to June 3, 1997.  However, for the 
sake of clarity and in order to show that both versions have 
been fully considered by the Board, we will set forth the new 
version.

Under the new version of the rating criteria at 38 C.F.R. § 
4.56(d), the type of injury envisioned by the regulations as 
causing "slight" (insignificant) disability of muscles is a 
simple wound of muscle without debridement or infection.  The 
history and complaint includes service department record of a 
superficial wound with brief treatment and return to duty; 
healing with good functional results; and no cardinal signs 
or symptoms of loss of power, weakness, undue fatigue-pain, 
and uncertainty or incoordination of movement.  Objective 
findings of slight disability include minimum scar; no 
evidence of fascial defect or of atrophy or of impaired 
tonus; no impairment of function and no retained metallic 
fragments in muscle tissue. 

Moderate disability of muscles, under the revised 
regulations, is described as: (i) Type of injury: through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; (ii) History and 
complaint: service department record or other evidence of in-
service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles; (iii) Objective findings: entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (2000).

Also under the new version of the rating criteria, moderately 
severe disability of muscles is described as: (i) Type of 
injury: through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) 
(2000).



Finally, under the new version of the rating criteria, severe 
disability of muscles is described as: (i) Type of injury: 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements; (iii) 
Objective findings: ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2000).

In the present case, the residuals of the veteran's shell 
fragment wounds of the neck are currently evaluated as 10 
percent disabling under Diagnostic Code 5322, for muscle 
injuries affecting the muscles of the front of the neck and 
respiration.  This represents a moderate injury of that 
muscle group under both the old and new rating criteria.  In 
this regard, the Board finds that the evidence of record does 
not support a rating in excess of 10 percent for residuals of 
shell fragment wounds of the neck (Muscle Group XXII) under 
either the old or the new regulations.  A moderately severe 
injury to this muscle group is rated as 20 percent disabling.  
DC 5322 (prior and subsequent to July 3, 1997).

With the exception of having a well-healed tender scar on his 
neck, the reports of the May 1996 and October 1997 VA 
examinations indicate that the shell fragment wound to the 
veteran's posterior neck had left no residuals.  The May 1996 
examination report indicated that the veteran had nearly a 
full range of motion of the neck.  Similar findings were also 
made in October 1997.  There was no indication in any of the 
examinations that the shell fragment wound of the neck had 
had any adverse effect on the muscles of the neck.  In other 
words, there was no evidence that the shell fragment wound of 
the veteran's neck resulted in loss of deep fascia, muscle 
substance, or firm resistance of the muscles.  In terms of 
the effect the injury has had on his respiration, the veteran 
has repeatedly indicated that he has no breathing 
difficulties associated with the neck injury.  A a result, 
the Board finds the residuals of the veteran's service-
connected shell fragment wounds of the neck to be indicative 
of no more than a moderate disability under 38 C.F.R. § 4.56.  
Any muscle injury, if present, would not warrant any more 
than a 10 percent evaluation under DC 5322.

In evaluating the veteran's neck disability under DC 5322, it 
is unclear as to whether DeLuca v. Brown, 8 Vet.App. 202 
(1995), specifically citing 38 C.F.R. §§ 4.40 and 4.45, is 
applicable to shell fragment wounds.  See Johnson v. Brown, 
9 Vet.App. 7 (1996) (Court held that DeLuca was limited to 
disabilities predicated upon limitation of motion).  However, 
assuming that the analysis in DeLuca is applicable to the 
veteran's shell fragment wounds of the neck, an increased 
evaluation based upon functional impairment is not warranted.  
The evidence fails to show that the veteran's service-
connected shell fragment wound residuals of the neck cause 
painful motion, limited motion, weakness, excess 
fatigability, or incoordination to warrant an evaluation in 
excess of the 10 percent currently assigned.  See 38 C.F.R. 
§§ 4.40, 4.45.


Because the veteran's service-connected disability 
encompasses a scar of the lower posterior neck, consideration 
is given to whether a separate rating should be given for 
that scar.  The Court has held that, where separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned, where none of 
the symptomatology of the conditions overlaps.  See Esteban 
v. Brown, 6 Vet.App. 259 (1994).  Diagnostic Code 7803 
provides that scars which are manifested as superficial, 
poorly nourished, with repeated ulceration will be assigned a 
10 percent evaluation.  DC 7804 provides that scars which are 
manifested as superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  DC 
7805 provides that scars will be rated on limitation of 
function of the part affected.

Providing the veteran the benefit of the doubt, the Board 
finds that the evidence supports assigning a separate 
compensable evaluation for the scar.  The report of the May 
1996 examination indicated that palpation of the scar on the 
veteran's neck caused discomfort.  However, at his October 
1997 examination, the scar was noted to be nontender.  
Subsequent VA examination reports did not contain commentary 
as to whether the scar on the veteran's neck was tender.  The 
veteran, however, has consistently stated that this scar is 
tender to the touch, including when he testified under oath 
at his Travel Board hearing.  Thus, we will conclude that the 
evidence is in approximate balance, and that a compensable 
evaluation for the scar is warranted.  See 38 C.F.R. Part 4, 
DCs 7803, 7804, 7805.

Thus, in light of the above evidence, the Board concludes 
that a separate compensable disability rating is warranted 
for the veteran's service-connected shell fragment wound 
residuals of the neck.  A higher disability evaluation for 
the shell fragment wound, as it affects the muscle, however, 
would be inappropriate.  In so deciding, the Board has 
considered the assignment of an increased evaluation in this 
case on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  A basis for an extra-schedular evaluation is 
not shown, however, as it has not been shown by the evidence 
of record, nor has it been contended, that the service-
connected shell fragment wound of the neck results in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise presents an exceptional or 
unusual disability picture.  Under such circumstances, 
further discussion of an extra-schedular rating is not 
necessary. 

B.  Scar of the Left Lateral Chest

The Board finds that the current disability picture presented 
with respect to the scar of the left lateral chest wall does 
not support the assignment of an evaluation in excess of the 
current 10 percent.  The evidence of record clearly shows 
that the scar is tender and painful (also described as numb) 
on objective demonstration.  The clinical findings on 
examinations for VA purposes conducted in May 1996, October 
1997, April 1999, and September 1999 support this finding.  
However, the reports of those examinations are also entirely 
negative for any signs of repeated ulceration or functional 
impairment associated with the scar.  A separate disability 
evaluation under DC 7803 or 7805 would therefore be 
inappropriate.  See Esteban, supra.

The Board further notes that we have considered reviewing the 
scar on the veteran's left lateral chest wall under 
Diagnostic Code 6843, which pertains to the residuals of 
pneumothorax.  During the course of the present appeal, the 
regulations utilized to evaluate this disorder were revised 
on October 7, 1996.  Compare 38 C.F.R. § 4.97, DC 6814 
(1995), with 38 C.F.R. § 4.97, DC 6843 (1999). Where the law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  
See Karnas v. Derwinski, supra.  Accordingly, the veteran's 
service-connected disorder will be evaluated under both the 
former and revised regulations.

Under the old rating criteria (Diagnostic Code 6814), a 100 
percent disability rating was assigned for a spontaneous 
pneumothorax for the first 6 months.  The residuals would be 
rated analogous to bronchial asthma, DC 6602.  Under this 
latter code, mild asthma with paroxysms of asthmatic-type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks warranted a 10 percent disability rating; 
moderate asthma involving rather frequent asthmatic attacks 
(separated by only ten- to fourteen-day intervals) with 
moderate dyspnea on exertion between attacks warranted a 30 
percent rating; severe asthma involving frequent attacks of 
asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication where more than light manual labor is precluded 
warranted a 60 percent rating, and pronounced asthma, 
involving very frequent asthmatic attacks with severe dyspnea 
on slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health 
warranted the assignment of a 100 percent rating.  DC 6602 
(1995).

Pursuant to the new rating criteria (DC 6843), following 
episodes of total spontaneous pneumothorax, a rating of 100 
percent shall be assigned as to the date of hospital 
admission and shall continue for three months from the first 
date of the month after hospital discharge.  The residual 
disability is subsequently evaluated under the General Rating 
Criteria for Restrictive Lung Disease.  Under this formula, 
the disability rating assigned is a function of spirometric 
values for certain values generated by pulmonary function 
testing.  Where an FEV-1 is 71 to 80 percent of the predicted 
value, the FEV-1 to FVC ratio is 71 to 80 percent of the 
predicted value, or the DLCO is 66 to 80 percent of the 
predicted value, a 10 percent rating is appropriate.  Where 
the FEV-1 or the FEV-1 to FVC ratio is 56 to 70 percent of 
the predicted value, or the DLCO is 56 to 65 percent of the 
predicted value, a 30 percent rating is to be assigned.  
Where the FEV-1, the FEV-1 to FVC ratio or the DLCO is 40 to 
55 percent of the predicted value, or there is maximum oxygen 
consumption of 15 to 20 milliliters/kilogram/minute (with 
cardiorespiratory limit), a 60 percent rating is appropriate.  
Where the FEV-1, the FEV-1 to FVC ratio, or the DLCO is 40 
percent of the predicted value, or the maximum exercise 
capacity is less than 15 milliliters per kilogram per minute 
of oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization) or episode(s) of acute 
respiratory failure or requires oxygen therapy, a 100 percent 
disability rating is warranted.  DCs 6840 through 6845.

In any case where the rating schedule does not provide for a 
zero percent evaluation, such an evaluation may be assigned 
when the criteria for a compensable rating are not met.  38 
C.F.R. § 4.31 (2000).

As there is no evidence that the veteran has experienced 
spontaneous pneumothorax since the time of service, the 
appropriate matter for consideration is evaluation of any 
residuals thereof which are currently manifested.  In this 
regard, the Board finds there is no evidence to support a 
compensable rating under the old or new rating criteria.  On 
VA examination in October 1997, the veteran's lungs were 
noted to be clear to auscultation and percussion.  There were 
no rales, rhonchi, or wheezing.  Further, the veteran 
testified at both his personal hearings that the residuals of 
his pneumothorax had not impacted his ability to breathe.

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to an increased evaluation 
for a service-connected scar of the left lateral chest wall 
(also described as a wound of the pleural cavity).  The Board 
has considered also the assignment of a higher evaluation in 
this case on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  A basis for an extra-schedular evaluation is 
not shown, however, as it has not been contended or shown 
that the service-connected scar of the left lateral chest 
wall (also described as a wound of the pleural cavity) does 
not result in marked interference with employment or frequent 
periods of hospitalization, or otherwise present an 
exceptional or unusual disability picture.

As discussed above, the rating criteria for evaluating the 
residuals of a pneumothorax were revised during the pendency 
of this appeal.  The Board recognizes that there is no 
indication that the veteran was apprised of the change in 
criteria or, for that matter, that the RO considered the 
veteran's disability under the relevant rating criteria for 
evaluating the residuals of a pneumothorax.  Nevertheless, as 
the veteran has made no allegation that the residuals of his 
pneumothorax have had any impact on his respiratory system, 
the Board finds that any error by the RO was harmless and the 
veteran has not been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993).




ORDER

Entitlement to an increased evaluation for the service-
connected residuals of a shell fragment wound of the neck is 
denied.

Entitlement to a separate disability evaluation of 10 percent 
for the service-connected scar of the neck is granted, 
subject to the statutes and regulations governing the payment 
of monetary benefits.  

Entitlement to an increased evaluation for the service-
connected scar of the left lateral chest wall (also described 
as a wound of the pleural cavity) is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 23 -


- 22 -


